id office uilc cca_2010052514323932 ------------ number release date from ----------------- sent tuesday date pm to ------------------- cc ----------------------- subject appeals issue involving sec_541 thru --------------------------------------- taxpayer tin ----------------- tax years ---------------- date date dater ---------------------------- -------------------- -------------------- this is in response to your request for advice concerning the adjustments set forth in the irs revenue_agent report rar dated date for tax years of taxpayer ending date and date according to the rar taxpayer the parent company of an affiliated_group_of_corporations taxpayer group excluded dividends from its adjusted_ordinary_gross_income aogi received from a member of taxpayer group sub the rar concludes that taxpayer is not a personal_holding_company because taxpayer must include the dividends in its aogi including the dividends in taxpayer's aogi reduces taxpayers personal_holding_company_income to less than percent of its aogi as a result the rar proposes that taxpayer group is subject_to the accumulated_earnings_tax for the following reasons we believe that taxpayer properly excluded the intercompany_dividends it received from sub from its aogi sec_531 of the code imposes for each taxable_year on the accumulated_taxable_income as defined in sec_535 of each corporation described in sec_532 an accumulated_earnings_tax equal to percent of the accumulated_taxable_income under sec_532 the accumulated_earnings_tax imposed by sec_531 shall apply to every corporation other than those described in sec_532 formed_or_availed_of for the purpose of avoiding the income_tax with respect to its shareholders or the shareholders of any other corporation by permitting earnings_and_profits to accumulate instead of being divided or distributed sec_532 provides that the accumulated_earnings_tax imposed by sec_531 shall not apply to a personal_holding_company as defined in sec_542 under sec_541 of the code in addition to other taxes imposed under the internal_revenue_code there is imposed for each taxable_year on the undistributed_personal_holding_company_income as defined in sec_545 of every personal_holding_company as defined in sec_542 a personal_holding_company_tax equal to percent of the undistributed_personal_holding_company_income sec_542 defines the term personal_holding_company as any corporation other than a corporation described in c if at least percent of its adjusted_ordinary_gross_income aogi as defined in sec_543 b for the taxable_year is personal_holding_company_income as defined in sec_543 a and at any time during the last half of the taxable_year more than percent in value of its outstanding_stock is owned directly or indirectly by or for not more than individuals under sec_542 in the case of an affiliated_group_of_corporations filing or required to file a consolidated_return under sec_1501 for any taxable_year the aogi requirement of sec_542 shall except as provided in sec_542 and be applied for such year with respect to the consolidated aogi and the consolidated personal_holding_company_income of the affiliated_group no member of such an affiliated_group shall be considered to meet the aogi requirement unless the affiliated_group meets the requirement under sec_542 however sec_542 does not apply to an affiliated_group_of_corporations if any member of the affiliated_group_of_corporations including the common parent_corporation derived percent or more of its adjusted_ordinary_gross_income for the taxable_year from sources outside the affiliated_group and percent or more of the amount described in sec_542 consists of personal_holding_company_income as defined in sec_543 an ineligible affiliated_group sec_543 defines the term ordinary_gross_income as the gross_income determined by excluding a all gains from the sale_or_other_disposition of capital assets and b all gains other than those referred to in subparagraph a from the sale_or_other_disposition of property described in sec_1231 under sec_543 the term adjusted_ordinary_gross_income means the ordinary_gross_income determined by excluding the specific costs described in sec_543 b c and d dividends are not specifically excluded from ordinary_gross_income under those subparagraphs intercompany sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived revrul_79_60 1979_1_cb_211 held that a dividend paid_by a subsidiary to its parent is eliminated for purposes of determining the parent’s separate personal_holding_company_income under sec_543 and its separate undistributed_personal_holding_company_income under sec_545 since the subsidiary did not avail itself of a dividends_paid deduction under sec_561 and sec_562 the revenue_ruling cites to former sec_1 a of the income_tax regulations which eliminates intercompany_dividends from affiliated_group members from the computation of separate_taxable_income sec_1 a was subsequently replaced by current sec_1_1502-13 and excludes rather than eliminates dividend income revrul_79_60 also cites to revrul_74_131 1974_1_cb_145 in which the service noted that intercompany_dividends paid_by a non-phc member are eliminated for all purposes in determining the personal_holding_company_income of the recipient member we believe that those revenue rulings support taxpayer's conclusion that the intercompany dividend it received from sub which is not a phc is excluded for all purposes of the phc calculations including aogi please note that the personal_holding_company rules are purely mechanical and not subjective therefore the intent of a taxpayer is irrelevant when determining whether or not the taxpayer is a personal_holding_company further see sec_547 which provides that if a determination with respect to a taxpayer establishes liability for personal_holding_company_tax imposed by sec_541 for any taxable_year a deduction shall be allowed to the taxpayer for the amount of the deficiency_dividends for the purpose of determining the personal_holding_company_tax for the year but not for the purpose of determining interest additional_amounts or assessable_penalties computed with respect to the personal_holding_company_tax finally we recommend that you contact --------------------------------------------------if you would like assistance concerning the accumulated_earnings_tax
